Citation Nr: 0020695	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the cause of the veteran's death.  The case came before the 
Board in February 1999, and was remanded to obtain further 
medical treatment records.  


FINDINGS OF FACT

1.  The veteran died in May 1996 at the age of 67 years.
  
2.  The certificate of death lists the immediate cause of 
death as cardiac arrest, with underlying causes of 
cardiomyopathy and ischemic heart disease.

3.  During active military service, the veteran was treated 
for a diagnosed pericarditis condition, and evaluated for 
possible antero-lateral ischemia.

4.  In a December 1998 memorandum, Nikita Tregubov, M.D., 
provided a nexus opinion connecting the veteran's cause of 
death to his heart condition during active military service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant has submitted evidence of a current disability.  
The veteran died in May 1996 at the age of 67 years.  The 
certificate of death lists the immediate cause of death as 
cardiac arrest, with underlying causes of cardiomyopathy and 
ischemic heart disease.  This evidence satisfies the 
requirement of a current disability.  See Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  

The veteran's service medical records show that diagnosed 
with and treated for pericarditis, acute, idiopathic, benign 
during service, and was evaluated for possible antero-lateral 
ischemia.  This evidence is sufficient, for purposes of a 
well-grounded claim, to show an inservice heart disability.  
See Caluza, supra.  

The Board also finds sufficient evidence in the record of a 
nexus between the veteran's cause of death and an inservice 
disease or injury.  Nikita Tregubov, M.D., a Senior Medical 
Consultant for the appellant's veterans' service 
organization, submitted a December 1998 "Memorandum for the 
Record" to VA.  Dr. Tregubov referenced the veteran's 
history of treatment for a heart condition, from the time of 
his years in service until his death, and stated, "I would 
say that it is at least as likely as not that the veteran's 
subsequent fatal cardiac arrest / cardiomyopathy / ischemic 
heart disease was related to his in-service heart 
conditions."  The Board finds that this is sufficient 
evidence of a nexus between the cause of the veteran's death 
and his active duty service.   

Based on the foregoing evidence, the Board finds that the 
appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Caluza, supra.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the appellant's service connection claim.  The 
Board certainly recognizes that this case has been remanded 
once previously to obtain medical treatment records related 
to the veteran's heart condition.  However, the Board finds 
that it must fulfill its duty to assist the appellant with 
her well-grounded claim.  Thus, the Board again seeks to 
obtain evidence of the veteran's medical treatment, to which 
the appellant has referred as being relevant to her claim.  
In particular, the Board notes that, in accordance with the 
Board's February 1999 Remand instructions, the appellant 
submitted to the RO the name of T.H.C. Hospital of Hollywood, 
Florida, as one of the hospitals where the veteran received 
treatment for his heart condition following service 
discharge.  The RO sent a letter to T.H.C. Hospital in April 
1999 requesting records of the veteran's treatment.  However, 
the record reflects that the RO did not receive a reply to 
this request, even a reply stating that no records existed.  
The record shows that the RO received treatment records, or 
notices of no records on hand, from all of the requested 
medical treatment providers except for T.H.C. Hospital.  The 
Board also notes that in her March 1997 "Appeal to Board of 
Veterans' Appeal" (VA Form 9), the appellant stated that her 
husband was treated for his heart condition in the late 
1950's and early 1960's at "the VA Hospital in Coral Gables, 
FL".  These VA records are not associated with the claims 
file.      

Thus, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant verify the name and address of 
the veteran's reported medical treatment 
provider referred to as T.H.C. Hospital, 
of Hollywood, Florida.  The RO should 
then request again all medical records 
from this hospital for the veteran's 
treatment from October 1957 to May 1996.  
The RO should indicate in its 
correspondence to the hospital that a 
negative reply is requested if no such 
records exist.  

2.  The RO should request any and all VA 
records of medical treatment from the 
Coral Gables, Florida Medical Center, for 
the period of October 1957 to May 1996.  
The RO should determine whether records 
from such a facility have since been 
transferred to another VA Medical Center 
or facility, and make a request for such 
records from the appropriate facility.

3.  After completion of the 
aforementioned items, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  

4.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



